                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



EDWARDS VACUUM, LLC,                             Case No. 3:20-cv-1681-SI

              Plaintiff,                         OPINION AND ORDER

       v.

HOFFMAN INSTRUMENTATION
SUPPLY, INC. d/b/a/ HIS INNOVATIONS
GROUP, MARK ROMEO, JEFFREY
SCHWAB, JOSHUA RATCHFORD,
ELISHA LEVETON, JOHN
CHADBOURNE, and ANDREW
ENSELEIT,

              Defendants.

Nicholas F. Aldrich, Jr., Scott D. Eads, and Jason A. Wrubleski, SCHWABE, WILLIAMSON &
WYATT PC, 1211 SW Fifth Avenue, Suite 1900, Portland, OR 97204; John D. Vandenberg,
KLARQUIST SPARKMAN LLP, One World Trade Center, 121 SW Salmon Street, Suite 1600,
Portland, OR 97204; and Justin W. Bernick, HOGAN LOVELLS US LLP, 555 13th Street NW,
Washington, DC 20004. Of Attorneys for Plaintiff.

David H. Angeli, Joanna T. Perini-Abbott, Edward A. Piper, and Michelle Holman Kerin,
ANGELI LAW GROUP LLC, 121 SW Morrison Street, Suite 400, Portland, OR 97204; and Michael
E. Haglund and Eric J. Brickenstein, HAGLUND KELLEY LLP, 200 SW Market Street, Suite 1777,
Portland, OR 97201. Of Attorneys for Defendant Hoffman Instrumentation Supply, Inc.

Jeff S. Pitzer and Peter M. Grabiel, PITZER LAW, 210 SW Morrison Street, Suite 600, Portland,
OR 97204. Of Attorneys for Defendants Mark Romeo, Jeffrey Schwab, Joshua Ratchford, Elisha
Leveton, John Chadbourne, and Andrew Enseleit.




PAGE 1 – OPINION AND ORDER
Michael H. Simon, District Judge.

       Plaintiff Edwards Vacuum, LLC (Edwards) brings this lawsuit against Hoffman

Instrumentation Supply, Inc., doing business as HIS Innovations Group (HIS), and six individual

employees of HIS formerly employed by Edwards (the Individual Defendants). Edwards designs

integrated vacuum pump systems mostly for computer chip manufacturers. HIS supplies parts to

Edwards but recently began competing with Edwards by designing, making, and selling its own

integrated vacuum pump systems. Edwards alleges misappropriation of trade secrets in violation

of the Defend Trade Secrets Act, 18 U.S.C. § 1836(b), and the Oregon Uniform Trade Secrets

Act, Or. Rev. Stat. § 646.461; breach of contract; tortious interference with economic relations,

conversion, breach of the duty of loyalty, and unjust enrichment.

       Before the Court is Edwards’s Motion for Preliminary Injunction. ECF 41. Although

Edwards asserts many claims related to several components of its vacuum pump systems,

Edwards’s motion for preliminary injunction involves only allegations of breach of contract and

seeks to enjoin HIS from using only one component—a bellows, specifically a bellows that

resembles Edwards’s custom-designed ’541 Bellows. Edwards contends that the three

subassemblies that HIS uses to make its materially identical bellows for HIS’s integrated vacuum

pump systems are the same three subassemblies that HIS, under contract with Edwards,

developed and manufactured for Edwards, resulting in the ’541 Bellows. Edwards argues that by

making and selling materially identical bellows in competition with Edwards’s ’541 Bellows,

HIS has violated and is continuing to violate both the Standard Terms of Purchase (Terms and

Conditions) associated with Edward’s purchase of the ’541 Bellows from HIS and the One-Way

Confidentiality Agreement (the NDA) that HIS entered into with Edwards.




PAGE 2 – OPINION AND ORDER
        As explained more fully below, the Court finds that Edwards is likely to succeed on the

merits of its breach of contract claim against HIS. The Court also finds that Edwards has

demonstrated a likelihood of irreparable harm absent an order enjoining HIS from making,

selling, offering to sell, shipping, or otherwise using bellows that use each of the same three

subassemblies as, or sharing each of three distinctive characteristics with, the ’541 Bellows.

Finally, the Court finds that the balance of the equities and public interest favor entering an

appropriate preliminary injunction. Accordingly, the Court grants in part Edwards’s motion for

preliminary injunction.

                                            STANDARDS

        A preliminary injunction is an “extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show that:

(1) the plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer irreparable

harm in the absence of preliminary relief; (3) the balance of equities tips in favor of the plaintiff;

and (4) that an injunction is in the public interest. Id. at 20 (rejecting the Ninth Circuit’s earlier

rule that the mere “possibility” of irreparable harm, rather than its likelihood, was sufficient, in

some circumstances, to justify a preliminary injunction).

        The Supreme Court’s decision in Winter, however, did not disturb the Ninth Circuit’s

alternative “serious questions” test. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

1131-32 (9th Cir. 2011). Under this test, “‘serious questions going to the merits’ and a hardship

balance that tips sharply toward the plaintiff can support issuance of an injunction, assuming the

other two elements of the Winter test are also met.” Id. at 1132. Thus, a preliminary injunction

may be granted “if there is a likelihood of irreparable injury to plaintiff; there are serious




PAGE 3 – OPINION AND ORDER
questions going to the merits; the balance of hardships tips sharply in favor of the plaintiff; and

the injunction is in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

                                         BACKGROUND

A. The Parties

       Edwards designs, manufactures, and sells highly specialized vacuum pumps and related

equipment used in the field of semiconductor, or computer chip, manufacturing. These pumps

are used to evacuate air and other gases from vacuum chambers during the manufacture of

semiconductors. In a typical semiconductor manufacturing facility, process tools (including

robots) perform various tasks in chambers maintained under vacuum pressure. Vacuum pumps

are used to maintain that vacuum pressure and evacuate byproducts from the chambers. In

addition, these vacuum pumps connect to the process tools through complex piping systems. The

requirements for semiconductor manufacturing are stringent, and the vacuum pumps tie into

multiple complex systems within a manufacturing facility that sometimes employ thousands of

specialized vacuum pumps to support the semiconductor manufacturing processes. The pumps,

each suited to the unique and exacting requirements of the specific manufacturing processes they

support, can cost up to $40,000 per unit. At least 20 years ago, Edwards began to develop an

integrated vacuum pump system called “SynErgis” to support a key customer engaged in

semiconductor manufacturing. For purposes of this litigiation, the parties have agreed to call this

customer, “Customer X.” In 2019, Edwards earned $90 million in revenue from the sale of the

SynErgis System to Customer X. See ECF 42 at 8.

       HIS is one of Edwards’s suppliers for proprietary parts for the SynErgis System. HIS is a

local equipment supplier that makes pipes, valves, and other mechanical components. Because

HIS has been a preferred parts supplier for Customer X, Customer X’s contractors often

purchase parts from HIS. Hearing Tr. at 120. As part of HIS’s relationship with Edwards,


PAGE 4 – OPINION AND ORDER
Edwards provided HIS with substantial confidential information, including diagrams and details

of dozens of specific, custom-specified parts used in Edwards’s integrated systems and

descriptions of how those parts were used.

       In 2019, Mark Romeo, an Edwards engineer who worked on the SynErgis system, left

Edwards and took a position as President and Chief Innovation Officer at HIS. In the months that

followed, at least a dozen other Edwards employees left Edwards to join HIS. Within about a

year after the departure of these employees, HIS had designed, developed, and manufactured an

integrated system that directly competes with Edwards’s SynErgis System. That system, which

HIS calls the Liberty Frame System, is in the process of being “qualified” at Company X.1 After

that qualification process has been completed, HIS may be able to deploy hundreds or even

thousands of these systems at Company X’s manufacturing facilities in Oregon and throughout

the world. HIS projects that its annual revenues from sales of the Liberty Frame System to

Customer X will be $90 million in 2024. See Hearing Ex. 27.

B. Procedural History

       Edwards filed its complaint on September 29, 2020 and moved for a preliminary

injunction on November 16, 2020. Initially, Edwards sought to enjoin HIS from making, selling,

offering to sell, shipping, or otherwise using any product containing Edwards’s asserted trade

secrets. After limited discovery relating to Edwards’s motion, on February 12, 2021, Edwards

informed HIS and the Court that Edwards was narrowing the scope of its preliminary injunction

motion to allege only a breach of contract claim against HIS arising from what Edwards alleged

was HIS’s unauthorized use of Edwards’s custom-designed ’541 Bellows.



       1
          The parties are well-aware of the identity of Company X. The Court, however, intends
to issue a separate Order under seal specifically identifying that company.



PAGE 5 – OPINION AND ORDER
       On March 29-31, 2021, the Court held an evidentiary hearing on Edwards’s motion for

preliminary injunction. The parties submitted documentary evidence and deposition transcripts.

The Court also heard testimony from HIS’s Director of Business Development John Gianotti,

HIS’s Director of Operations Andrew Saack, HIS’s President and Chief Innovation Officer Mark

Romeo, HIS’s Director of Engineering Jeff Schwab, and HIS’s retained expert witness

Roopinderjit S. Bath. Mr. Romeo and Mr. Schwab are former employees of Edwards; they also

are individual defendants in this litigation. Mr. Bath is a former employee of Company X.

C. Relevant Facts

       In its motion, Edwards contends that HIS breached its contractual obligations owed to

Edwards relating to one of the custom-designed bellows made by HIS for Edwards for use in

Edwards’s SynErgis System. Edwards’s SynErgis System combines an array of vacuum pumps

into a single chassis with discrete connections to various systems, with the vacuum pumps and

supporting components “stacked” to optimize the equipment’s “footprint” in “valuable” facility

space. For example, the SynErgis System provides minimal points of connection to and from the

semiconductor fabrication tool, as well as many other facility systems like nitrogen, process

chilled water, electricity, and exhaust piping, distributing those utilities to all vacuum pumps in a

single chassis. It also uses a central computer to monitor and control the integrated system and

each of the discrete vacuum pumps. That computer also ties into the various monitoring and

safety systems within the manufacturing facility.

       The system includes, among other components, several vacuum pumps connected to the

semiconductor fabrication facility through tubing (called “forelines”). Between the forelines and

vacuum pumps are gate valves. Gate valves can act as a seal on the forelines, maintaining

vacuum pressure in the forelines if the vacuum pump is disconnected. Finally, there are bellows,

which connect different components of the system.


PAGE 6 – OPINION AND ORDER
       A bellows is a thin, cylindrical piece of stainless steel with hydraulically formed

convolutions. Hearing Tr. at 129. Bellows are flexible. The function of a bellows includes: (1)

creating flexibility that allows for the system’s rigid tubing to expand and contract with

temperature changes; (2) absorbing vibrations from the vacuum pump before the vibrations reach

the tubing; and (3) and compensating for any misalignment between the pump and the tubing.

Hearing Tr. at 125-126.

       Bellows are fitted with flanges. Flanges are circular pieces of stainless steel that vary in

diameter and have a circular opening that allow the flanges to connect to tubing. See Hearing Tr.

at 131. The diameter of the flanges is measured in millimeters, though flange sizes are often

referred to as “ISO,” followed by a number representing the diameter of the flange in

millimeters, e.g., ISO 250.2 Id. When the bottom flange and top flange of a bellows are different

sizes, the bellows is called an “adapting bellows.” Hearing Tr. at 197.

       In 2015, Edwards redesigned its SynErgis System to place the bellows beneath the gate

valve.3 Moving the bellows below the gate valve is advantageous because it allows for the pump

to be removed for maintenance or replacement with less disturbance to the forelines. See Hearing

Tr. at 302-304. Edwards’s redesigned system included custom-made bellows, which Edwards

asked HIS to manufacture for Edwards.



       2
           “ISO” refers to “International Standards Organization.” Hearing Tr. at 131.
       3
         The parties dispute whether Edwards or Customer X was the first to decide to move the
bellows below the gate valve. Among those who testified that moving the bellows below the gate
valve was Customer X’s idea, there was a lack of clarity about when Customer X communicated
to contractors that the bellows should be placed below the gate valve. Compare Hearing Tr.
at 305-306 (estimating that Customer X communicated that requirement in 2008 or 2010) with
Hearing Tr. at 420-421 (noting that Customer X requested the change around 2005 but the
change was not implemented until 2015). The Court need not resolve this issued to decide the
pending motion.



PAGE 7 – OPINION AND ORDER
        At least two contractual agreements govern HIS’s work for Edwards. First, HIS agreed to

an NDA with Edwards in 2015. Hearing Ex. 10. Section 2.1 of the NDA provides that “[i]n

consideration of [Edwards] supplying the Information to [HIS], [HIS] agrees that all Information

which it receives (or has received prior to signing this Agreement) will be treated as strictly

confidential.” Id. at 1. The NDA defines “Information” as “all marketing, commercial, financial,

technical and other information, and all specifications, know-how and data, in any form or

media, and whether oral or written, disclosed by or on behalf of [Edwards] to [HIS] or [HIS’s]

agents at any time for or in anticipation of the Purpose or in the course of discussions about the

Purpose.” Id. The NDA defines the “Purpose” as “the evaluation to be carried out by [HIS]

relating to Edwards Vacuum, Inc. drawings.” Id. Section 2.2 of the NDA excludes the following

from the coverage of the NDA’s confidentiality provision:

               [A]ny information which:

                       2.2.1   is by reasonable proof in the possession of [HIS] at
                               the time of receipt of the information; or

                       2.2.2   is or becomes public knowledge other than by
                               default on the part of [HIS] or its officers,
                               employees or professional advisers; or

                       2.2.3   is lawfully obtained by [HIS] from a third party
                               having no duty of confidentiality in respect of the
                               information.

Id. at 1-2.

        Second, each purchase order that Edwards sent to HIS included an attachment titled,

“Standard Terms of Purchase” (the Terms and Conditions).4 The Terms and Conditions




        4
          An Edwards employee testified during deposition that Edwards routinely attached its
Terms and Conditions to purchase orders. Hearing Ex. 59 at 11. Edwards also submitted the
instruction manual that it provides employees who send purchase orders. See Hearing Ex. 61.


PAGE 8 – OPINION AND ORDER
constitute a contract between Edwards and “the company or person to whom a Purchase Order is

addressed” if that customer or person accepts the Purchase Order. Hearing Ex. 32 at 1. “Any

written (including electronic) or oral acceptance, or commencement of the supply of Goods or

performance of the Services” constitutes acceptance. Id. The Terms and Conditions apply “to the

exclusion of any other terms on which any quotations ha[ve] been given to Edwards or subject to

which a Purchase Order is accepted or purported to be accepted by the Supplier.” Id. Delaware

law governs this agreement. Hearing Ex. 32 at 4.

       The Terms and Conditions include a section titled “Intellectual Property and

Confidentiality.” Id. at 3. That section provides:

               8.1     All intellectual property rights including patents, trade
                       marks, service marks, design rights (whether registered or
                       unregistered), copyright (including any future copyright)
                       and any application for any of the foregoing, arising from
                       work conducted or prepared by the Supplier for Edwards or
                       in tooling supplied by or on behalf of or funded by
                       Edwards shall belong to Edwards.

               8.2     Ownership rights in all goods and materials (including,
                       without limitation, photographs, drawings, illustrations,
                       film negatives, positives, bromides, recordings, proofs,
                       physical embodiments of computer programmes,
                       tools/tooling and dies) supplied to the Supplier by or on
                       behalf of Edwards, or prepared, manufactured or procured
                       by the Supplier specifically for or in connection with the
                       performance of the Contract for Edwards shall belong
                       Edwards and shall immediately upon Edwards’[s] request
                       be handed over to Edwards free of charge and in good
                       condition and no such goods or materials shall be used by
                       Supplier other than in the performance of the Contract or
                       disposed of without the prior written consent of Edwards.

               8.3     All information and documents provided to the Supplier by
                       Edwards, or otherwise acquired by the Supplier relating to
                       Edwards’ business, or created or produced by or on behalf

The instructions contained in that manual direct Edwards’s employees to “[a]ttach Terms and
Conditions file to ALL orders.” Id. at 12.



PAGE 9 – OPINION AND ORDER
                       of the Supplier specifically for or in connection with the
                       performance of the Contract for Edwards shall be kept
                       confidential by the Supplier and shall not be used or caused
                       to be used by the Supplier other than for the purpose of the
                       Contract without first obtaining Edwards’ express consent
                       in writing.

                                             *       *       *

               8.5     The provisions of Condition 8.3 above shall not apply to
                       any information or document in the public domain or
                       coming into the public domain other than through the
                       default of the Supplier.

Id.

       In June 2017, Edwards began designing what would become the ’541 Bellows. See

Hearing Ex. 11. The ’541 Bellows has an “ISO Alpha” flange on one end, an “ISO Beta” flange

on the other end,5 and an angled tube stub for a port. Id. The angled tube stub has a particular

type of flange on the end. Id. Edwards completed its original design on July 27, 2017. Id.

       On July 31, 2017, Edwards’s purchasing officer Andria King requested a quote from HIS

for the manufacturing of the ’541 Bellows. See Hearing Ex. 52. An Edwards employee sent a

drawing of the ’541 Bellows to HIS. Id. at 2. The next day, Corey Hoffman, a HIS employee,

supplied the requested quote and copied HIS’s Mr. Saack. Hearing Ex. 53.

       On August 8, 2017, Edwards placed a purchase order with HIS for six ’541 Bellows.

Hearing Ex. 55 at 243. The purchase order stated, in relevant part: “This order is subject to our

terms and conditions of purchase attached” and instructed HIS to “confirm receipt of this order

and dock dates via email within 2 business days.” Id. at 244. Later that day, Edwards asked HIS


       5
          Without deciding at this time whether the ’541 Bellows or aspects of it, including its
specific dimensions, are trade secrets, the Court will refrain from identifying the specific
measurements of the ’541 Bellows to protect what Edwards contends are trade secrets. The
parties are well-aware of what sizes are represented when the Court refers to “ISO Alpha” and
“ISO Beta,” respectively.



PAGE 10 – OPINION AND ORDER
to expedite one ’541 Bellows. Hearing Ex. 54. On August 9, 2017, Mr. Saack acknowledged

receipt of the purchase order and confirmed that HIS would expedite one ’541 Bellows. Hearing

Ex. 84. Mr. Saack signed his email acknowledging Edwards’s order, “Andrew.” Id. Mr. Saack

also testified that “Andrew” was not a part of his form signature line but something that he typed

himself. Hearing Tr. at 237.

       HIS soon discovered that Edwards’s drawing of the ’541 Bellows was not

manufacturable. See Hearing Tr. at 207. Edwards’s drawing called for the bellows to be attached

to the flange via straight, three-inch tubing. Hearing Tr. at 207-208; see also Hearing Ex. 11.

That tubing, however, was smaller in diameter than the bellows itself. Hearing Tr. at 207-208.

Thus, the tubing, if unmodified, would fall through the bellows. Id. HIS encountered similar

problems with other Edwards’s designs, see Hearing Tr. at 204, 205-207, 211, and had tried to

resolve the problem by “flaring” the tube. Hearing Tr. at 206. Edwards, however, complained

about flared tubing and insisted that the tubing be straight. Hearing Tr. at 201, 206.

       HIS then tried a different approach; it modified stock components to create three

subassemblies that, when combined, would make the ’541 Bellows. First, HIS took a bellows

with an “ISO Alpha” flange on both ends, a component that HIS kept stocked, and removed one

of the flanges, leaving an “ISO Alpha” flange on one end and a flange-less straight cuff on the

other end. Hearing Tr. at 207-208, see Hearing Ex. 282. HIS then took an “ISO Beta” flange—

another stock component—and custom bore an opening that would fit over the flange-less “ISO

Alpha” cuff. Hearing Tr. at 208, see Hearing Ex. 284. Finally, HIS took a straight small

diameter, three-quarters inch tube stub and bent it to make an angled tube stub. Hearing Tr.

at 214-215. Although each of the components that HIS used to make the ’541 Bellows were

components that HIS regularly stocked, HIS modified these pieces to complete Edwards’s




PAGE 11 – OPINION AND ORDER
purchase order for the ’541 Bellows. Hearing Tr. at 208; see also Hearing Tr. at 242 (“This is the

first time that we have a record of [removing] a flange off of this part.”).

       HIS later began to custom order these components, effectively outsourcing the labor of

modifying the standard components. See Hearing Tr. at 240. Thus, rather than remove the flange

from the “ISO Alpha” by “ISO Alpha” flange, HIS ordered a part where the flange on one side

was already removed. HIS named this part “Subassembly 1.”6 Hearing Tr. at 239-240. Order

history for Subassembly 1 reveals that HIS first ordered this part on September 25, 2017, a little

more than six weeks after Edwards first ordered the ’541 Bellows. Hearing Tr. at 241, Hearing

Ex. 222; see also Hearing Tr. at 456. Similarly, HIS ordered an “ISO Beta” flange with an

opening bored to fit the flange-less “ISO Alpha” cuff. Hearing Tr. at 248-249. HIS called this

part Subassembly 2. Id. There was conflicting testimony about whether HIS made or ordered this

component before HIS made Edwards’s ’541 Bellows.7 Finally, HIS ordered a three-quarters

inch small diameter tube stub that was pre-bent. HIS called that part Subassembly 3. Hearing Tr.

at 249. Mr. Saack was unaware of HIS having manufactured or ordered this part before HIS

began making Edwards’s ’541 Bellows. Hearing Tr. at 239.




       6
         “Subassembly 1,” “Subassembly 2,” and “Subassembly 3,” are pseudonyms. Because
HIS’s part names would reveal the specific measurements of the ’541 Bellows, the Court
declines to use HIS’s actual part names. See supra n.4. The parties are well aware of the actual
part names for Subassembly 1, Subassembly 2, and Subassembly 3.
       7
          Mr. Saack testified that he was unaware of any instance of HIS making this
subassembly before HIS made the ’541 Bellows. Hearing Tr. at 243-244. Mr. Schwab, however,
testified that he was told by an HIS employee that HIS made the subassembly many times before
HIS began work on Edwards’s ’541 Bellows. Hearing Tr. at 425. Mr. Schwab testified that he
briefly viewed a manufacturing history of the part revealing that HIS first manufactured the part
in February 2009. Id. The Court, however, did not resolve this dispute for purposes of the
pending motion.



PAGE 12 – OPINION AND ORDER
       In 2019, LVL3, a private equity company located in Portland, Oregon, acquired HIS.

Hearing Tr. at 163. After several employees of Edwards left to join HIS, see, e.g., Hearing Tr.

at 267, HIS began work on its own integrated vacuum pump system, which became the Liberty

Frame System. In December 2019, Andrew Enseleit, a former Edwards employee now working

for HIS, produced a drawing of a bellows design for the Liberty Frame System. Hearing Tr.

at 432, Hearing Ex. 25-A; see also Hearing Ex. 25. To the frustration of Mr. Enseleit’s

supervisors at HIS, however, the bellows depicted in the drawing was labor-intensive and

expensive to manufacture. Hearing Ex. 2 at 65. Thus, in March 2020, Mr. Saack instructed

Mr. Enseleit to “use stock components that [HIS] ha[s] on the shelf” to design the bellows.

Hearing Ex. 3 at 98. On March 16, 2020, Mr. Enseleit asked Mr. Saack for the name of the part

used in “the flange bellows” subassembly of “[t]he integrated bellow ISO [Alpha] X ISO [Beta]

for Edwards with the port.” Hearing Ex. 26. Mr. Saack replied, “[Subassembly 1].” Id. Mr. Saack

added that Enseleit should use Subassembly 3 to design the bellows’ tube stub. Id. Mr. Saack

even brought Subassembly 3 to Enseleit. Id.

       Four days later, a designer at HIS produced a drawing of a tube stub resembling the tube

stub on the ’541 Bellows. See Hearing Ex. 23. By April 15, 2020, HIS’s designers had completed

a drawing of the bellows for the Liberty Frame System, and HIS assigned the bellows HIS part

number H50322-000. Hearing Ex. 24. The bill of materials called for three subassemblies:

Subassembly 1, Subassembly 2, and Subassembly 3. Id. These are the same subassemblies that

HIS uses to make the Edwards ’541 Bellows. The H50322-000 Bellows appears in drawings of

HIS’s Liberty Frame System. Hearing Tr. at 438-439; see also Hearing Ex. 28, Hearing Ex. 29,

Hearing Ex. 30. HIS has sold the Liberty Frame System to Customer X and other customers. See

Hearing Tr. at 162.




PAGE 13 – OPINION AND ORDER
       HIS also has sold the H50322-000 Bellows as a standalone part. For example, just a few

days after Edwards informed the Court that its preliminary injunction motion would concern

only the ’541 Bellows, BCT, an Israeli contractor for Customer X, asked HIS to supply several

bellows with specifications that so closely matched that of the ’541 Bellows that at least one HIS

employee speculated—correctly, it would appear—that BCT was modifying an Edward’s

system. Hearing Tr. at 357. HIS sent BCT drawings of the H50322-000 Bellows. Hearing Tr.

at 120; Hearing Tr. at 378-379. HIS later supplied BCT with the 18 H50322-000 Bellows.

Hearing Tr. at 380-381. HIS continues to make ’541 Bellow for Edwards’s use in the Synergis

System that Edwards continues to sell to Customer X. See Hearing Tr. at 105.

                                         DISCUSSION

       Edwards’s motion for preliminary injunction is premised on what Edwards contends is

HIS’s breach of three contractual provisions found in two agreements between Edwards and HIS.

Edwards alleges that HIS breached § 2.1 of the NDA, § 8.2 of the Terms and Conditions, and

§ 8.3 of the Terms and Conditions. Because the Court finds that Edwards is entitled to a

preliminary injunction to remedy HIS’s breach of § 8.2 of the Terms and Conditions, the Court

declines to address Edwards’s assertions that HIS also breached § 8.3 of the Terms and

Conditions and § 2.1 of the NDA. Accordingly, the discussion that follows, focuses on § 8.2 of

the Terms and Conditions.

       1. Likelihood of Success on the Merits

       Edwards is likely to succeed on the merits of its claim that HIS breached § 8.2 of the

Terms and Conditions. The Terms and Conditions provide—and the parties agree—that

Delaware law applies. To establish a breach of contract under Delaware law, Edwards must show

that a contractual obligation existed between it and HIS, that HIS breached that obligation, and




PAGE 14 – OPINION AND ORDER
that Edwards was harmed by that breach. See Interim Healthcare, Inc. v. Spherion Corp., 884

A.2d 513, 548 (Del. Super. Ct. 2005).

               a. Existence of Contractual Obligation

       The Terms and Condition constitute a contractual obligation between HIS and Edwards.

The Terms and Conditions provide that “[a] Contract shall be formed on acceptance of the

Purchase Order by the Supplier” and specify that “written (including electronic) or oral

acceptance,” and “commencement of the supply of Goods or performance of the Services”

constitutes acceptance. Hearing Ex. 32 at 4. HIS both accepted the order in writing and supplied

the requested goods. First, HIS sent Edwards an email acknowledging the order and promising to

deliver the ’541 Bellows. See Hearing Ex. 84 at 1. Attached to that email was HIS’s order

acknowledgment form. Id. at 2. Second, HIS performed the obligations under the purchase order.

Thus, HIS accepted Edwards’s offer. See Del Code. Ann. tit. 6, § 2-206(1)(b); see also Harwire,

LLC v. Zero Int’l, Inc., 2014 WL 5144610, at *11 (D. Del. Oct. 14, 2014) (finding a purchase

order and standard terms and conditions attached to a purchase order constituted a contract when

the seller performed the contract, even though the seller did not read the standard terms and

conditions and intended to “reject” the terms.)

       HIS argues that the purchase order is unenforceable because it violates the statute of

frauds. At the outset, HIS cites the wrong statute of frauds. HIS cites Delaware Code Title 6,

§ 2714(1)(a). Delaware, however, has adopted the Uniform Commercial Code (UCC). See

Rottner v. AVG Tech. USA, Inc., 943 F. Supp. 2d 222, 230 (D. Mass. 2013) (“Delaware . . . ha[s]

adopted the UCC . . . .”). The Delaware UCC statute of frauds is codified at Delaware Code

Title 6, § 2-201. That provision states that “a contract for the sale of goods for the price of $500

or more” is enforceable only if “there is some writing sufficient to indicate that a contract for

sale has been made between the parties and signed by the party against whom enforcement is


PAGE 15 – OPINION AND ORDER
sought.” Del. Code Ann. tit. 6, § 2-201(1). In Delaware, “[i]f a law requires a signature, an

electronic signature satisfies the law.” Del. Code Ann. tit. 6, § 12A-107(d). Mr. Saack testified

that he electronically signed an email acknowledging the purchase order. Hearing Tr. at 237.

Thus, Mr. Saack provided the necessary signature. Moreover, the Delaware UCC provides that

an otherwise valid contract that does not satisfy requirements of § 2-201(1) is still enforceable

“with respect to goods for which payment has been made and accepted or which have been

received and accepted.” Id. § 2-201(3)(c). The parties agree that HIS fulfilled the purchase orders

for the ’541 Bellows and accepted payment for those orders. HIS’s argument that the Terms and

Conditions fail under the statute of frauds is meritless.

               b. Breach of Contractual Obligation

        HIS breached the Terms and Conditions. Under Delaware law, “[t]he proper construction

of any contract . . . is purely a question of law.” Rhone–Poulenc Basic Chemicals Co. v. Am.

Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992). When a court interprets a contract, “the

threshold inquiry when presented with a contract dispute on a motion for summary judgment is

whether the contract is ambiguous. Ambiguity does not exist simply because the parties disagree

about what the contract means.” United Rentals, Inc. v. RAM Holdings, Inc., 937 A.2d 810, 830

(Del. Ch. 2007) (footnotes omitted). Additionally, “[a] term is not ambiguous simply because it

is not defined.” Sassano v. CIBC World Markets Corp., 948 A.2d 453, 468 n. 86 (Del. Ch. 2008).

Ambiguity exists “only when the provisions in controversy are reasonably or fairly susceptible of

different interpretations or may have two or more different meanings.” Rhone–Poulenc, 616

A.2d at 1196. If a contract is not ambiguous, a court should “give priority to the parties’

intentions as reflected in the four corners of the agreement.” GMG Cap. Invs., LLC v. Athenian

Venture Partners I, L.P., 36 A.3d 776, 779 (Del. 2012).

       Section 8.2 provides:


PAGE 16 – OPINION AND ORDER
               Ownership rights in all goods and materials (including, without
               limitation, photographs, drawings, illustrations, film negatives,
               positives, bromides, recordings, proofs, physical embodiments of
               computer programmes, tools/tooling and dies) supplied to the
               Supplier by or on behalf of Edwards, or prepared, manufactured
               or procured by the Supplier specifically for or in connection with
               the performance of the Contract for Edwards shall belong
               Edwards and shall immediately upon Edwards’[s] request be
               handed over to Edwards free of charge and in good condition and
               no such goods or materials shall be used by Supplier other than in
               the performance of the Contract or disposed of without the prior
               written consent of Edwards.

Hearing Ex. 32 at 4 (emphasis added). Section 8.2 is unambiguous.8 HIS breached this provision

when it used the three subassemblies that HIS manufactured, and later procured, for Edwards’s

’541 Bellows to make virtually identical bellows for HIS’s competing Liberty Frame System and

to sell HIS’s virtually identical bellows to BCT without Edwards’s consent. The subassemblies

are goods or materials in that they are “tangible property that is not money.” See Goods, Black’s

Law Dictionary (4th pocket ed. 2011) (“tangible or movable personal property other than

money”). Mr. Saack testified that HIS first “manufactured” the subassemblies and later



       8
          At the Preliminary Injunction hearing, HIS briefly argued that § 8.2 is ambiguous.
When the Court asked HIS to identify the term or terms that HIS believed were susceptible to
multiple reasonable definitions, HIS first pointed to “goods and materials.” Hearing Tr. at 508.
HIS did not, however, identify multiple reasonable definitions of “goods and materials.” Nor
does the Court find that those terms are ambiguous. Both are defined in Black’s Law Dictionary.
See Goods, Black’s Law Dictionary (4th pocket ed. 2011) (“tangible or movable personal
property other than money”); Material, Black’s Law Dictionary (4th pocket ed. 2011) (“of or
relating to matter; physical”). Moreover, § 8.2 itself provides an illustrative but nonexclusive list
of examples of “goods and materials.”

        HIS next argued that the phrase “supplied to the supplier by or on behalf of Edwards or
prepared, manufactured, or produced by the supplier specifically for or in connection with the
performance of the contract for Edwards” is ambiguous. Hearing Tr. at 508. Again, however,
HIS did not offer an alternative interpretation of this provision. HIS’s attempts to portray § 8.2 as
ambiguous reflect only that HIS and Edwards disagree about the legal implications of § 8.2.
That, however, does not render § 8.2 ambiguous. See generally United Rentals, Inc., 937 A.2d
at 830.



PAGE 17 – OPINION AND ORDER
“procured” the subassemblies from other suppliers. Most importantly, Mr. Saack testified that

HIS manufactured, assembled, and later procured the subassemblies so that HIS could make

Edwards’s ’541 Bellows pursuant to Edwards’s purchase orders. The order history of

Subassembly 1, and Mr. Saack’s testimony about the order history of Subassembly 3, reveal that

HIS did not use at least two of the subassemblies before Edwards’s first purchase order for the

’541 Bellows. This shows that HIS manufactured and procured these subassemblies “in

connection with” Edwards’s purchase orders. Finally, no one disputes that HIS did not obtain

Edwards’s consent before it used those same subassemblies in the bellows that HIS made for its

own competing Liberty Frame System. That is precisely what § 8.2 forbids HIS from doing.

Although Edwards did not contractually preclude its suppliers from generally competing with

Edwards, by contract with its suppliers Edwards ensured that it did not give a head start to any

supplier who wishes to compete with Edwards by using goods or materials that the supplier

expressly made for Edwards.

       HIS makes several arguments attempting to avoid this conclusion, but none are availing.

First, HIS argues that because the Terms and Conditions are a “contract of adhesion,” the text of

§ 8.2 must be construed against Edwards. Even assuming the Terms and Conditions were a

contract of adhesion, which the Court doubts,9 the Court may only invoke HIS’s proposed rule,



       9
         Not all standard-form contracts are contracts of adhesion. Some commentators consider
the presence of unequal bargaining power to be the key feature that distinguishes a contract of
adhesion from merely a standard-form contract. See Friedrich Kessler, Contracts of Adhesion—
Some Thoughts About Freedom of Contract, 43 Colum. L. Rev. 629, 632 (1943). For further
discussion of how commentators define contracts of adhesion, see McKenzie Law Firm, P.A. v.
Ruby Receptionists, Inc., ___ F. Supp. 3d ___, 2020 WL 6780341, at *4-5 (D. Or. Nov. 18,
2020). If unequal bargaining power is the mark of a contract of adhesion, Edwards’s Terms and
Conditions are not a contract of adhesion. HIS is a sophisticated party, and HIS was free to reject
Edwards’s purchase order. Because the Terms and Conditions are unambiguous, the Court need
not determine whether the Terms and Conditions represent a contract of adhesion.



PAGE 18 – OPINION AND ORDER
known as contra proferentum, if the contract were ambiguous. See Norton v. K-Sea Trasp.

Partners L.P., 67 A.3d 354, 365 (Del. 2013). Because Section 8.2 is unambiguous, contra

proferentum is not appropriate in this context. See id.

        HIS also argues that bellows resembling Edwards’s ’541 Bellows are readily available in

the market. This argument fails for at least two reasons. First, it is irrelevant. Unlike § 2.1 of the

NDA or § 8.3 of the Terms and Conditions, there are no exceptions in § 8.2 for information that

is publicly available or that HIS lawfully obtained from a third party. As explained above, § 8.2

seeks not to protect trade secrets or confidential information, but to protect Edwards from having

to compete with work that Edwards itself commissioned and paid. Thus, whether other suppliers

offer bellows similar (or even identical) to the ’541 Bellows does not affect whether HIS

breached § 8.2.

        Second, the evidence does not support HIS’s contention that bellows closely resembling

Edwards’s ‘541 Bellows are readily available in the market. Mr. Bath and Mr. Romeo both

testified that they could purchase a bellows like the ’541 Bellows “off the shelf” or from a

catalog. Hearing Tr. at 172, 313-314. When pressed, however, both admitted that it was not as

simple as they first stated. Mr. Romeo conceded that he had “not seen [a bellows] that has a port

in it with those two [flange] sizes and exactly like that.” Hearing Tr. at 314-15. Similarly,

Mr. Bath explained that, when he said he could order a bellows resembling the ’541 Bellows

from a catalog, he meant that “[t]he catalog will give [the buyer] options” that allow the buyer

“to define what [the buyer] want[s] on the end.” Hearing Tr. at 190-191. HIS never produced a

catalog offering a bellows of approximately the same height as the ’541 Bellows with an “ISO

Alpha” flange on one end, an “ISO Beta” flange on the other end, and an angled tube stub for a

port.




PAGE 19 – OPINION AND ORDER
       Edwards has shown that HIS likely breached § 8.2 of the Terms and Conditions. As

further discussed below, Edwards also has established that HIS’s likely breach likely has caused

harm to Edwards and likely will continue to cause harm to Edwards. Thus, Edwards has

demonstrated that it is likely to succeed on the merits of its breach of contract claim.

       2. Irreparable Harm

       Edwards argues that, absent a preliminary injunction, it will continue to suffer irreparable

harm in the form of: (1) loss of its intellectual property; (2) having to contend with unfair

competition from HIS in the marketplace; (3) loss of market share; and (4) damage to its

relationships with customers. HIS responds that Edwards has failed to present evidence that any

of these harms are likely to occur.

       To obtain a preliminary injunction, a plaintiff must show a likelihood of irreparable harm

if the preliminary injunction is not granted. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008) (“[A] preliminary injunction will not be issued simply to prevent the possibility of some

remote future injury”) (quoting 11 Mary K. Kane, Fed. Prac. & Proc. Civ. § 2948.1 (3d ed.

October 2020 update). Also, the alleged harm must be imminent. Boardman v. Pac. Seafood

Grp., 822 F.3d 1011, 1022 (9th Cir. 2016). A threat of irreparable harm is sufficiently immediate

to warrant preliminary injunctive relief if the plaintiff “is likely to suffer irreparable harm before

a decision on the merits can be rendered.” Id. at 1023. The Supreme Court, however, has directed

courts not to presume that some harms are irreparable or otherwise apply categorical rules to an

analysis of irreparable harm. See Winter, 555 U.S. at 22; eBay Inc. v. MercExchange, L.L.C., 547

U.S. 388, 393 (2006).

       Irreparable harm can be difficult to define, but it is often marked by an inability to be

adequately remedied by money damages. See Optinrealbig.com, LLC v. Ironport Sys., Inc., 323

F. Supp. 2d 1037, 1050 (N.D. Cal. 2004) (citing Pub. Util. Comm’n v. FERC, 814 F.2d 560, 562


PAGE 20 – OPINION AND ORDER
(9th Cir. 1987)). Many harms associated with the unauthorized use of trade secrets or non-trade

secret confidential information are difficult to quantify. See, e.g. Adidas Am., Inc. v. Skechers

USA, Inc., 2017 WL 2604310, at *7 (D. Or. June 12, 2017) (citing Douglas Dynamics, LLC v.

Buyers Prods. Co., 717 F.3d 1336, 1344 (Fed. Cir. 2013)). These harms include unfair

competition, see, e.g., 5 McCarthy on Trademarks and Unfair Competition 30:2 (“It is difficult to

imagine an unfair competition case where damages are adequate to remedy the problem of

defendant’s continued acts.); loss of market share, Neurovision Medical Products, Inc. v.

NuVasive, Inc., 2014 WL 12554861, at *1 (C.D. Cal. Aug. 5, 2014) (“[L]oss of sales is

notoriously difficult to calculate, making money damages an inadequate remedy.”) (quoting

Card Tech Int’l, LLLP v. Provenzano, 2012 WL 2135357, at *25 (C.D. Cal. June 7, 2012)); and

damage to reputation, goodwill, or relationships with customers, see Rent-A-Center, Inc. v.

Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (listing damage

to goodwill as “intangible”).

       Unsurprisingly then, courts have found irreparable harm when a plaintiff establishes that

these sorts of harms were likely to occur. See, e.g., Novartis Consumer Health v. Johnson &

Johnson-Merck Consumer Pharms. Co., 290 F.3d 578, 596 (3d Cir. 2002) (collecting cases for

the proposition that “loss of market share constitutes irreparable harm”); Stuhlbarg Int’l Sales

Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001) (“Evidence of threatened loss of

prospective customers or goodwill certainly supports a finding of the possibility of irreparable

harm.”);10 Shippers, a Div. of Ill. Tool Works, Inc. v. Fontenot, 2013 WL 12092056, at *6 (S.D.


       10
           Stuhlbarg was decided before Winter and therefore before the Supreme Court
instructed lower courts that a mere possibility of irreparable harm did not entitle a plaintiff to a
preliminary injunction. Courts, however, have continued to rely on Stuhlbarg after Winter when
there is a likelihood of loss of prospective customers or goodwill. See, e.g., FNA Grp., Inc. v.
Jiangsu Longteng-Pengda Elec. Mech. Co., 2020 WL 2840154, at *11 (D. Nev. May 31, 2020).



PAGE 21 – OPINION AND ORDER
Cal. Sept. 23, 2013) (“[T]he loss of customers to a competitor is considered to be irreparable

harm that justifies equitable relief.”).

        Edwards has shown a likelihood that it will suffer unfair competition causing a loss of

market share absent an injunction. Edwards, assisted by HIS, designed Edwards’s ’541 Bellows

to overcome a bevy of engineering challenges. For example, Mr. Romeo testified that Edwards

used a proprietary computer program to arrive at the optimum size of tubing for the forelines

running from the gate valve to the semiconductor fabrication facility. Hearing Tr. at 292. The

bellows connects to the gate valve. Thus, the size of the forelines also determines the size of the

top flange of the bellows. Hearing Tr. at 292. Thus, Edwards used its proprietary computer

program to determine the size of at least one characteristic of the ’541 Bellows.

        The height of the bellows is also the product of design choice. Compression is an

important function of bellows. A bellows somewhat taller than the ’541 Bellows might be

compressed to fit between the gate valve and pump. Such a bellows, however, then would have

less capacity further to compress. See Hearing Tr. at 436.

        Finally, the footprint of the frame is critical, especially to Customer X. See Hearing Tr.

at 450. An angled tube stub allows a vacuum pump frame designer to “get as much stuff in that

[footprint] as possible” by orienting vertically what would otherwise be a horizontally oriented

component. When HIS used the work done by Edwards (and even done by HIS while being paid

by Edwards for that work) to design HIS’s competing bellows—in violation of § 8.2—HIS

overcame those same engineering challenges at Edwards’s expense (literally) and in a fraction of

the time spent by Edwards. Now, Edwards must compete with HIS for the same key customer.

That is precisely the sort of unfair competition that supports a finding of irreparable harm. See

Oracle USA, Inc. v. Rimini St., Inc., 783 F. App’x 707, 710 (9th Cir. 2019) (finding plaintiff




PAGE 22 – OPINION AND ORDER
suffered irreparable harm when a competitor saved “time and money” in developing a competing

product by stealing the plaintiff’s design), cert denied 140 S. Ct. 850 (2020); 11 see also Battelle

Energy All., LLC v. Southfork Sec., Inc., 980 F. Supp. 2d 1211, 1221 (D. Idaho 2013)

(“[I]rreparable harm may arise when a company loses prospective goodwill due to the lost ability

to market a unique product.”) (citing Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60

F.3d 27, 38 (2d Cir.1995)).

       In addition, the harm posed to Edwards is not easily quantifiable. HIS is selling the

Liberty Frame System to Customer X, Edwards’s primary customer. Edwards argues that HIS

could eliminate Edwards’s business.12 Irreparable harm may exist when a plaintiff’s economic

loss is so great as to threaten the existence of the plaintiff’s business. hiQ Labs, Inc. v. LinkedIn

Corp., 273 F. Supp. 3d 1099, 1105 (N.D. Cal. 2017) (citing Am. Passage Media Corp. v. Cass

Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985)). Even if it HIS cannot put Edwards out of

business between now and trial, HIS’s projections suggest that HIS intends to undermine

Edwards’s long-term relationship with Customer X in ways that that damages might not be able

to remedy. See Rent-A-Center, Inc., 944 F.2d at 603.

       Further, HIS’s conduct during the pendency of Edwards’s motion also is evidence that

HIS is likely to continue to violate § 8.2 between now and trial. HIS continues to sell the Liberty



       11
          HIS also argues that there is no nexus between the harm that Edwards contends that it
will suffer and HIS’s breach. The court in Oracle, however, found a nexus when the defendant’s
conduct allowed the defendant, a competitor to the plaintiff, to save time and money in
developing a competing product. 738 F. App’x at 710. HIS’s breach of § 8.2 represents a similar
shortcut.
       12
         There is at least some evidence supporting this fear. HIS projected that, by 2024, its
annual revenue from its “[Customer X] Project” would be $90 million. Hearing Ex. 27. That is
the same amount of annual revenue that Edwards earned from sales of its Synergis System to
Customer X in 2019. See ECF 42 at 8.



PAGE 23 – OPINION AND ORDER
Frame System to Customer X. Moreover, during the pendency of this motion, and after Edwards

narrowed the scope of this motion to focus on the ’541 Bellows, HIS sold to a contractor for

Customer X a bellows containing precisely the same subassemblies as used in the ’541 Bellows.

HIS has given the Court no reason to believe it will stop selling bellows using the same

subassemblies used in the ’541 Bellows between now and trial. Because Edwards has shown that

it is likely to suffer immediate, severe, and intangible harm as a result of HIS’s continued

violation of § 8.2, the Court finds that Edwards has shown that it is likely to suffer irreparable

harm absent a preliminary injunction.

       3. Balance of Equities and Public Interest

       The balance of the equities and public interest also favor Edwards. See Stormans, Inc. v.

Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009) (“In assessing whether the plaintiff [are entitled to

a preliminary injunction], the district court has a duty to balance the interests of all parties and

weigh the damage to each.”). The imminent, severe, and intangible harm that Edwards faces

absent an injunction is described above. HIS will be burdened by a preliminary injunction in that

it will be prohibited from selling bellows closely resembling the ’541 Bellows and from selling

any integrated vacuum pump systems containing a bellows closely resembling the ’541 Bellows.

As both BCT’s bellows order earlier this year and Customer X’s purchase of HIS’s Liberty

Frame System show, an injunction will deprive HIS of some sales.

       The burden that an injunction will impose on HIS is less severe than the likely harm to

Edwards absent an injunction for at least two reasons. First, the Court only enjoins HIS from

making, selling, offering to sell, shipping, or otherwise using a bellows that has each of these

characteristics: (1) has an “ISO Alpha” flange on one end and an “ISO Beta” flange on the other

end; (2) is a similar height as the ’541 Bellows; and (3) has an angled tube stub for a port; or

contains each of the three subassemblies that HIS uses to make the ’541 Bellows. That leaves


PAGE 24 – OPINION AND ORDER
many other bellows for HIS to make and sell. HIS’s witnesses testified that there is nothing

innovative or unique about the ’541 Bellows, see, e.g., Hearing Tr. at 172, so those other bellows

that HIS may still sell should suffice for HIS’s legitimate needs. See Lillge, 2007 WL 2900568,

at *7 (“[The defendant] testified that he has no use for Plaintiff’s trade secrets and will therefore

suffer no prejudice at all if he is enjoined from using them.”).

       Second, HIS’s own Chief Innovation Officer, Mr. Romeo, testified that HIS could design

a bellows for its Liberty Frame System that would satisfy Customer X’s requirements and would

not materially resemble Edwards’s ’541 Bellows. Hearing Tr. at 383-387. Thus, the injunction

merely erects an additional engineering hurdle that HIS itself believes it can surmount.

Accordingly, the balance of the equities favors Edwards. Because Edwards is likely to succeed

on the merits, will likely suffer irreparable harm absent an injunction, and the balance of the

equities tip in Edwards’s favor, it follows that the public interest favors an injunction. See

Cutera, Inc. v. Lutronic Aesthetics, Inc., 444 F. Supp. 3d 1198, 1210 (E.D. Cal. 2020); see also

Pyro Spectaculars N., Inc. v. Souza, 861 F. Supp. 2d 1079, 1092-93 (E.D. Cal. 2012).

                                          CONCLUSION

       Because Edwards is likely to prevail on the merits of its breach of contract claim, is likely

to suffer irreparable harm, and the balance of the equities and public interest favor granting a

preliminary injunction, the Court GRANTS IN PART Edwards’s Motion for Preliminary

Injunction (ECF 41) as follows:

                                PRELIMINARY INJUNCTION

       1.      HIS may not in any way, directly or indirectly, sell, make, procure, use, or assist

anyone else in selling, making, or using, or procuring a bellows that is substantially similar to

the ’541 Bellows (meaning a bellow with all three of the following characteristics: (1) it is




PAGE 25 – OPINION AND ORDER
roughly the same height as the ’541 Bellows;13 (2) it has an “ISO Alpha” flange on one end and

an “ISO Beta” flange on the other end;14 (3) it has an angled port (tube stub) without Edwards’s

prior written consent.

       2.      HIS may not in any way, directly or indirectly, sell, make, procure, use, or assist

anyone else in selling, making, or using, or procuring a bellows that uses all three of the

following subassemblies: (1) Subassembly 1; (2) Subassembly 2; and (3) Subassembly 3;

without Edward’s prior written consent.15

       3. HIS may not use or access any drawings, 3-D models, or similar information that

contain or reflect part number H50322-000 without Edwards’s prior written consent.

       IT IS SO ORDERED.

       DATED this 10th day of May, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




       13
         The parties are well-aware of the height of the ’541 Bellows at issue. The Court,
however, intends to issue a separate Order under seal specifically stating that dimension.
       14
          The parties are well-aware of the specific dimensions at issue. The Court, however,
intends to issue a separate Order under seal specifically stating the dimensions referenced in this
Opinion and Order by the terms “ISO Alpha” and “ISO Beta.”
       15
          The parties are well-aware of the specific part numbers at issue. The Court, however,
intends to issue a separate Order under seal specifically stating the part numbers referenced in
this Opinion and Order by the terms “Subassembly 1,” “Subassembly 2,” and “Subassembly 3.”



PAGE 26 – OPINION AND ORDER
